DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 08/05/2022. Claim 15 was canceled before. Claims 1-14 and 16-25 have been examined and are pending in this application.
Allowable Subject Matter
In the previous Office Action of 10/18/2021, claim 25 was allowed.  
In the previous Office Action of 10/18/2021, claim 6 was allowed provided that the pending enablement rejection of claim 6 can be overcome. 
Response to Arguments
Applicant's arguments, filed 08/05/2022, with respect to claims 1-14 and 16-24 have been fully considered but they are not persuasive.
Applicant argues, page 9-10 of the remarks, “Jones does not, however, disclose or suggest the operation of determining that a predefined number of memory pages of said window is not yet written, i.e., Jones does not disclose or suggest not only determining that memory pages are not yet written, but also that the number not yet written is based on a predefined number.”
The Examiner respectfully disagrees and submits that this argument by the Applicant is a repeat argument that was fully responded to in the previous Office Actions. Nevertheless, for the sake of completeness of this response, the Examiner reiterates his position in the paragraph below.
Jones describes that when RAID architecture is used by memory access module 308 for protection against a die or device, page, or erase block failure, a RAID stripe operation can be performed such that a parity page is not stored in the same instance of the memory devices 110 that are used to store data pages. After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131. Any time there are unwritten pages in any of the erase blocks 408 that make up one of the super blocks 502, the one of the super blocks 502 is considered open, para 0132. Referring to FIG. 5, the super block 502 can represent a 1024-page erase block, para 0126 and FIG. 5. “Any time there are unwritten pages in any of the erase blocks 408 that make up one of the super blocks 502, the one of the super blocks 502 is considered open.” Para 0132 of Jones (emphasis added). Thus, a super block 502 is considered open when there are unwritten pages that are yet to be written. This reasonably maps to a predefined number of pages being written since a super block 502 comprises a predefined number of pages. For example, referring to FIG. 5, the super block 502 can represent a 1024-page erase block, para 0126 and FIG. 5 of Jones. Thus, the super block 502 may be considered open when a 1024-page erase block is not completely written and may be considered closed when the 1024-page erase block is completely written. The claimed “predefined number of memory pages” reasonably map to the 1024-page erase block represented by a super block 502.
Furthermore, in Jones, when a state of the super blocks 502 is set to “closed”, no more writing is allowed to take place, para 0132. The RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131. The parity page is written to the super block 502 when the super block 502 is closed, and therefore, the parity page is no longer maintained. 
Accordingly, when the super block 502 is open, a predefined number of memory pages is not yet written to the super block 502 and the parity page is maintained in the RAID buffer. When the super block 502 is closed, a predefined number of memory pages is written together with the parity page and the parity page is no longer maintained in the RAID buffer. Thus, Jones teaches “in response to determining that a predefined number of memory pages of said window is not yet written, maintaining said determined window parity page as part of a corresponding window of memory pages of said block” and “in response to determining that a predefined number of memory pages of said window is written, refraining from maintaining said determined parity page as part of said corresponding window of memory pages of said block” required by independent claim 1 and similarly required by independent claims 14 and 23.
 Applicant argues, pages 12-14 of the remarks, regarding the enablement rejection of claim 6. 
Regarding the affidavit previously submitted on 03/18/2022 and the enablement rejection of dependent claim 6, Applicant argues, page 14 of the remarks, “[applicant] maintains that the cited affidavit is not merely an opinion, but is based in fact. Applicant has highlighted above in bold at least some of the facts presented in the affidavit that should be given weight in evaluating Applicant’s remarks.”
The Examiner respectfully disagrees and submits that the opening paragraph clearly states that the substance of the affidavit is an opinion of the author of the affidavit (see page 2 of the affidavit, bullet no. 6, filed on 03/18/2022).
Applicant indicates in the remarks above that the bolded items are facts. The Examiner respectfully disagrees. Commercial success, experimental results showing a proof of concept, etc. are considered facts/evidences. The bolded items presented by the Applicant are merely opinions of the author of the affidavit. With respect to an opinion submitted as an affidavit, MPEP states “expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight”. See MPEP 716.01(c).III. The bolded items do not constitute facts or evidences.
In view of the foregoing remarks, independent claims 1, 14, and 23 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Wands factors are described below.
(A) The breadth of the claim – Claim 6 requires among other things “wherein memory pages assigned to a specific window of the at least one window are memory pages which are least likely to have correlated failures”.
The claim is supported in paragraph 0074 of the instant filed specification. The scope of the claim describes assigning or selecting memory pages that are least likely to have correlated failures. The claim spans all types of volatile and nonvolatile memory where memory pages are assigned or selected and these pages are least likely to have correlated failures. 
(B) The nature of the invention – The invention is related to using intra block parity to address page correlated read issues. The intra block parity in each of a window of pages enable recovery of page read failures of the memory pages of the block.
	(C) The state of the prior art – In the background section of the instant disclosure, it is identified that TLC (tri-level cell) NAND flash comprises a lower page, an upper page and an extra page. The extra pages are more likely to have failures than lower and/or upper pages or even some other extra pages, para 0004 of the instant disclosure. Prior art recognizes that some pages are more prone to failure than other pages. However, no prior art reference was found by the Examiner that relate to or describe how pages can be assigned or selected where these pages are least likely to have correlated failures.
(D) The level of one of ordinary skill – As mentioned above, the Examiner did not find any prior art reference that relate to or describe how pages are assigned or selected where these pages are least likely to have correlated failures. As a consequence, the level of one of ordinary skill in this regard is at best very low. 
(E) The level of predictability in the art - As mentioned above, the Examiner did not find any prior art reference that relate to or describe how pages are assigned or selected where these pages are least likely to have correlated failures. As a result, the level of predictability in the art is at best very low. Since relevant references were not found, it appears that one or more prior art references may not be combined to yield predictable results.
(F) The amount of direction provided by the inventor – In the background section of the instant disclosure, it is identified that TLC (tri-level cell) NAND flash comprises a lower page, an upper page and an extra page. The extra pages are more likely to have failures than lower and/or upper pages or even some other extra pages, para 0004 of the instant disclosure. No direction is provided in the instant disclosure as to how to assign or select memory pages where the pages are least likely to have correlated failures. 
(G) The existence of working example – In the background section of the instant disclosure, it is identified that TLC (tri-level cell) NAND flash comprises a lower page, an upper page and an extra page. The extra pages are more likely to have failures than lower and/or upper pages or even some other extra pages, para 0004 of the instant disclosure. No example is provided by the inventor that relates to or that even remotely describes how to assign or select memory pages where these memory pages are least likely to have correlated failures.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – No guideline is provided that even remotely relates to assigning or selecting memory pages where the assigned or selected memory pages are least likely to have correlated failures. As a result, it could require undue experimentation to realize the invention.  The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom., Massachusetts Institute of Technology v. A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). See MPEP 2164.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Post US 2011/0239088 (“Post”) in view Jones et al. US 2013/0205102 (“Jones”).
As per independent claim 1, Post teaches A method for intra-block recovery from memory page read failures of memory pages (Methods are disclosed for non-regular parity distribution in a non-volatile memory (“NVM”), such as a flash memory (e.g., NAND flash memory), para 0005. Data stored in two or more contiguous pages together constitute a “codeword”. Each page of the codeword includes ECC data for correcting errors of that page, para 0007, thereby recovering from a read failure), said method comprising:
providing a data storage device comprising a plurality of memory pages (NVM 120 can include multiple dies each organized into one or more blocks, and where each block is further organized into pages, para 0025), wherein the plurality of memory pages are organized as a plurality of blocks (NVM 120 can include multiple dies each organized into one or more blocks, and where each block is further organized into pages, para 0025), wherein each of said plurality of memory pages comprises a plurality of nonvolatile memory cells (Each block may include 64, 128, or 192 pages based on whether the block is an SLC (single-level cell) block, 2-bit MLC (multi-level cell) block, or 3-bit MLC block, para 0044);
grouping a proper subset of memory pages of a block into at least one window (FIG. 4 describes a stripe 312 forming a codeword 390. Stripe 312 comprises pages 322, 332, 342, and 352 of dies 0, 1, 2, and 3 respectively. The data in pages 322, 332, 342, and 352 form a codeword 390, para 0047. A codeword of Post is mapped to the claimed “window”. As depicted in FIG. 4, codeword 390 for stripe 312 includes a subset of pages of super block 2. A codeword may span two or more stripes of a super block, para 0053 and FIG. 5. As illustrated in FIG. 5, codeword A1, B1 and the corresponding parity page Y1 spans two stripes including pages 0 and 1 of die 0 and die 1. Similarly, codeword A2, B2, C2 and corresponding parity pages X1 and X2 spans two stripes including pages 1 and 2 of die0, die1, die2, and die3, para 0054 and FIG. 5. Each of these codewords depicted in FIG. 5 includes a subset of pages of superblock 500, FIG. 5), each window comprising a plurality of memory pages of said block (Codeword 390 depicted in FIG. 4 includes a plurality of pages of super block 2, FIG. 4. Each codeword depicted in FIG. 5 includes a plurality of pages of super block 500, FIG. 5), at least two of said pages of said proper subset of pages having different page numbers (As illustrated in FIG. 5, codeword A1, B1 and the corresponding parity page Y1 spans two stripes including pages 0 and 1 of die 0 and die 1. Similarly, codeword A2, B2, C2 and corresponding parity pages X1 and X2 spans two stripes including pages 1 and 2 of die0, die1, die2, and die3, para 0054 and FIG. 5. Codeword A1, B1 and parity page Y1 includes two different page numbers (pages 0 and 1). Codeword A2, B2, C2 and parity pages X1 and X2 include two different page numbers (pages 1 and 2) and each of these two codewords is a proper subset of pages of superblock 500, FIG. 5);
determining a window parity page for each window of said block for a recovery of page read failures of said memory pages of said block (As shown in FIG. 5, pages A1, B1, and Y1 can form a single codeword (“Codeword 1”), where Y1 can be a parity page for Codeword 1. Similarly, pages A2, B2, C2, X1, and X2 can form a single codeword (“Codeword 2”) where X1 and X2 can each be parity pages for Codeword 2, para 0054 and FIG. 5. The codeword may be correctible when multiple pages have errors, para 0056).
Post discloses all of the claimed limitations from above, but does not explicitly teach “in response to determining that a predefined number of memory pages of said window is not yet written, maintaining said determined window parity page as part of a corresponding window of memory pages of said block” and “in response to determining that a predefined number of memory pages of said window is written, refraining from maintaining said determined parity page as part of said corresponding window of memory pages of said block”.
However, in an analogous art in the same field of endeavor, Jones teaches in response to determining that a predefined number of memory pages of said window is not yet written, maintaining said determined window parity page as part of a corresponding window of memory pages of said block (When RAID architecture is used by memory access module 308 for protection against a die or device, page, or erase block failure, a RAID stripe operation can be performed such that a parity page is not stored in the same instance of the memory devices 110 that are used to store data pages. After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131. Any time there are unwritten pages in any of the erase blocks 408 that make up one of the super blocks 502, the one of the super blocks 502 is considered open, para 0132. Referring to FIG. 5, the super block 502 can represent a 1024-page erase block, para 0126 and FIG. 5);
in response to determining that a predefined number of memory pages of said window is written, refraining from maintaining said determined parity page as part of said corresponding window of memory pages of said block (When a state of the super blocks 502 is set to “closed”, no more writing is allowed to take place, para 0132. The RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131).
Given the teaching of Jones, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Post with “in response to determining that a predefine33d number of memory pages of said window is not yet written, maintaining said determined window parity page as part of a corresponding window of memory pages of said block” and “in response to determining that a predefined number of memory pages of said window is written, refraining from maintaining said determined parity page as part of said corresponding window of memory pages of said block”. The motivation would be that by storing parity along with a super block, the erase block with the parity can be erased along with the rest of the super block during a recycling process, para 0130 of Jones.
As per dependent claim 2, Post in combination with Jones discloses the method of claim 1. Post teaches wherein each window is a logical window comprising non-consecutive memory pages of a block (As illustrated in FIG. 5, codeword A1, B1 and the corresponding parity page Y1 spans two stripes including pages 0 and 1 of die 0 and die 1. Similarly, codeword A2, B2, C2 and corresponding parity pages X1 and X2 spans two stripes including pages 1 and 2 of die0, die1, die2, and die3, para 0054 and FIG. 5. Codeword A1, B1 and parity page Y1 includes two different page numbers (pages 0 and 1). Codeword A2, B2, C2 and parity pages X1 and X2 include two different page numbers (pages 1 and 2), FIG. 5. Since the pages are selected from different dies, the pages are non-consecutive).
As per dependent claim 3, Post in combination with Jones discloses the method of claim 1. Post teaches wherein a window size is set according to a predefined schema and said grouping of memory pages into a window is performed according to the predefined schema ("n" sets of outer ECC data can be generated for a codeword, thus allowing the codeword to be corrected when there are n or less pages that are "uncorrectable" (e.g., that have t or more errors), para 0057. As used herein, the terms "uncorrectable" or "uncorrectable page" can refer to a page that has more than t errors and may not be corrected by the inner ECC data in that page. However, an uncorrectable page can still be repaired when the codeword including the uncorrectable page has a suitable number of parity pages (e.g., has a suitable number of sets of outer ECC data), para 0058).
As per dependent claim 4, Post in combination with Jones discloses the method of claim 3. Post teaches wherein said predefined schema reflects a likelihood of said memory pages to cause a read failure ("n" sets of outer ECC data can be generated for a codeword, thus allowing the codeword to be corrected when there are n or less pages that are "uncorrectable" (e.g., that have t or more errors), para 0057).
As per dependent claim 5, Post in combination with Jones discloses the method of claim 1. Post teaches wherein a window size and said grouping of said memory pages is determined dynamically based on statistics of said data storage device ("n" sets of outer ECC data can be generated for a codeword, thus allowing the codeword to be corrected when there are n or less pages that are "uncorrectable" (e.g., that have t or more errors), para 0057).
As per dependent claim 7, Post in combination with Jones discloses the method of claim 1. Post teaches wherein said window parity page is one of said memory pages of a corresponding window (As illustrated in FIG. 5, codeword A1, B1 and the corresponding parity page Y1 spans two stripes including pages 0 and 1 of die 0 and die 1. Similarly, codeword A2, B2, C2 and corresponding parity pages X1 and X2 spans two stripes including pages 1 and 2 of die0, die1, die2, and die3, para 0054 and FIG. 5. Codeword A1, B1 and parity page Y1 includes two different page numbers (pages 0 and 1). Codeword A2, B2, C2 and parity pages X1 and X2 include two different page numbers (pages 1 and 2), FIG. 5).
As per dependent claim 8, Post in combination with Jones discloses the method of claim 1. Post teaches wherein said window parity page is maintained outside said memory pages of corresponding EC protected memory page stripes (Referring to FIG. 4, page 352 can include outer ECC data for the entirety of codeword 390 (e.g., rather than inner ECC data for just a single page), page 352 can be referred to as "parity page" 352, para 0050).
As per dependent claim 9, Post in combination with Jones discloses the method of claim 1. Post may not explicitly disclose, but Jones teaches wherein, upon a power failure, all maintained window parity pages are maintained in a persistent storage (When RAID architecture is used by memory access module 308 for protection against a die or device, page, or erase block failure, a RAID stripe operation can be performed such that a parity page is not stored in the same instance of the memory devices 110 that are used to store data pages. After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131).
The same motivation that was utilized for combining Post and Jones as set forth in claim 1 is equally applicable to claim 9.
As per dependent claim 10, Post in combination with Jones discloses the method of claim 1. Post may not explicitly disclose, but Jones teaches wherein said window parity page is released once all memory pages of a corresponding window are completely written (When RAID architecture is used by memory access module 308 for protection against a die or device, page, or erase block failure, a RAID stripe operation can be performed such that a parity page is not stored in the same instance of the memory devices 110 that are used to store data pages. After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131).
The same motivation that was utilized for combining Post and Jones as set forth in claim 1 is equally applicable to claim 10.
As per dependent claim 11, Post in combination with Jones discloses the method of claim 1. Post may not explicitly disclose, but Jones teaches wherein said window parity page is released once a corresponding block of memory pages is completely written (When RAID architecture is used by memory access module 308 for protection against a die or device, page, or erase block failure, a RAID stripe operation can be performed such that a parity page is not stored in the same instance of the memory devices 110 that are used to store data pages. After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131).
The same motivation that was utilized for combining Post and Jones as set forth in claim 1 is equally applicable to claim 11.
As per dependent claim 12, Post in combination with Jones discloses the method of claim 1. Post teaches wherein said memory pages comprise at least one selected out of a group comprising: multi-level cells, triple-level memory cells, and quadruple-level cells (Each block may include 128 or 192 pages based on whether the block is 2-bit MLC block or a 3-bit MLC block, para 0044).
As per dependent claim 13, Post in combination with Jones discloses the method of claim 1. Post teaches wherein said data storage device is a component of a memory flash drive (NVM 120 may be a USB memory drive, para 0024).
As per independent claim 14, this claim is rejected based on arguments provided above for similar rejected independent claim 1 and dependent claim 2. For processor and memory see FIG. 1 of Post (processor 110 and memory 114).
As per claims 16-18 and 20-22, these claims are respectively rejected based on arguments provided above for similar rejected claims 4-6, 9, 12, and 13. For processor and memory see FIG. 1 of Post (processor 110 and memory 114).
As per dependent claim 19, this claim is rejected based on arguments provided above for similar rejected dependent claims 7 and 8.
As per independent claim 23, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable memory see FIG. 1 of Post. Memory 114 may store a computer program product for execution by processor 110.
As per dependent claim 24, Post in combination with Jones discloses the method of claim 1. Post may not explicitly disclose, but Jones teaches further comprising: maintaining a separate running parity page; and discarding said separate running parity page in response to one of: a closing of a corresponding window and a start of writing data to another memory page in another window; exhausting a predefined budget of running parities; a writing of data to an entire corresponding block; and a writing of data to a predefined number of blocks (When RAID architecture is used by memory access module 308 for protection against a die or device, page, or erase block failure, a RAID stripe operation can be performed such that a parity page is not stored in the same instance of the memory devices 110 that are used to store data pages. After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open, para 0131. When a state of the super blocks 502 is set to “closed”, no more writing is allowed to take place, para 0132).
The same motivation that was utilized for combining Post and Jones as set forth in claim 1 is equally applicable to claim 24.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132